The opinion of the court was delivered, by
Burnside, J.
— The plaintiff complains that the lien filed does not set forth the time at which the several materials wore furnished, or the time the said work was done. The act of the 18th June, 1886, section 12, directs that the claim should set forth the time when the materials were furnished or the work was done, as the case may be. I think, in this ease, there was a substantial compliance with the act. The defendant in error was a stone-mason, and his claim is filed for stone-mason work. The building is well described. His claim is for the work, and for the stone, lime, and sand, done and found, within six months past, viz., between the 1st June, 1848, and the 1st April, 1849. The bill is given, but it has no other date. The lien is filed for a specific sum, and it specifies the particular work done. It was for this work done and materials found, six months before the claim filed. The case of Shaw v. Barnes, 5 Barr 20, is a direct authority to support this judgment. There the claim was for plastering within six months before the claim filed. This court there said, that these claims are frequently filed by mechanics unaccustomed to legal forms. We allow a claim which is defective in form to be stricken off, on motion and rule, from the record; but after a trial on the merits, technical objections are disregarded by this court.
Judgment affirmed.